Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 17, lines 1-6, filed March 5, 2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102 have been fully considered and are persuasive. Specifically, Halfmann fails to teach multiple cooling passages (first and second cooling passages), but rather the multiple inlet passages connect to the same serpentine cooling passage. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 7,736,124 to Bauer. Bauer teaches a blade comprising a plurality of inlet passages connected to respective cooling passages (which are separate from one another). The inlet passages have inclined parts with a width which reduces from a root part to a platform part. 
	The corrections to the claims, specification, and drawings are noted with appreciation. The objections to the specification, drawings, and claims and some of the rejections of the claims under 35 USC 112(b) have been withdrawn. The amendment to claim 20 regarding the rejection under 35 USC 112(b) is appreciated, however the amendment does not correct the underlying issue. Specifically, the unclear terms are “bottom” and “top” and the amendment changed the location of the ribs from the cooling passage to the platform part. A detailed explanation of the rejection will be provided below. 

Drawings
The drawings were received on March 5, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20, lines 2-3 state a plurality of ribs are disposed “at positions facing each other on an inner bottom surface and an inner top surface of the platform part” however it is unclear what the applicant means by the “inner bottom surface” and “inner top surface.” 
	Paragraph 128 of the specification describes Figure 10 as showing ribs (900) provided at positions facing each other and on the inner bottom surface (510e) and inner top surface (510f). However, while Figure 10 shows the top and bottom surface with the ribs, it is unclear where this cross-section is taken from. Every other embodiment, such as Figure 9, shows the ribs in the cooling channel walls, which extend radially outward. Since a reference system has not been shown in any Figure, it is unclear which of the internal walls of the cooling channel would be considered a “top” 
	Claim 20 was amended to specify the inner bottom surface and inner top surface are parts of the platform part, however, while the platform part has bottom and top surfaces, those surfaces are external features of the blade. It is unclear where the inner bottom and inner top surfaces would be located. At best, the platform part could be interpreted as extending axially to the sidewalls of the cooling passage such that the rib is provided on the platform part as required by claim 13 (see annotated Figure 9 below for clarity), but the side walls are not clearly either top or bottom surfaces. (If this interpretation of the platform part is incorrect, then claim 13 may have an inaccurate description of the location of the rib and should be amended.)

    PNG
    media_image1.png
    198
    627
    media_image1.png
    Greyscale

	For the purpose of examination, claim 20 will be treated as requiring the plurality of ribs to be on a first surface and an opposite, second surface of the platform part.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,736,124 to Bauer.
In Reference to Claim #
Bauer teaches:
	A turbine blade (10) comprising:
	a cooling passage (2-5) configured to be defined by a partition wall (34) which partitions an internal area (cooling passages 2-5) of the turbine blade, the cooling passage including a first cooling passage (2) and a second cooling passage (3-5); and
	an inlet passage (not numbered, radially inner ends of passages 2 and 5, see annotated Figure 1 below) extending from a root part (16) of the turbine blade toward a platform part (14) of the turbine blade and configured to supply cooling air into the cooling passage,
	wherein an inclined part (not numbered, bellmouth region at opening of inlet passages, see annotated Figure 1 below) having a width reduced from the root part toward the platform part is formed in the inlet passage, and


    PNG
    media_image2.png
    532
    908
    media_image2.png
    Greyscale

In Reference to Claim 2#
Bauer teaches:
	The turbine blade of claim 1, wherein the turbine blade further comprising:
	a leading edge (28) formed on a front end of the turbine blade so that the leading edge first comes into contact with hot gas; and
	a trailing edge (30) formed on a rear end of the turbine blade, and
	wherein the first inlet passage is formed at one side (left side of partition wall in Figure 1) based on the partition wall in a cross-sectional view of the root part; and

In Reference to Claim 7#
Bauer teaches:
	The turbine blade of claim 1, wherein the inclined part is inclined at an angle of 45° or less. The inclined part of Bauer has a curved shape which is angled at the lowermost section in Figure 1 and extends approximately radially at the upper end of the inclined part. Therefore the inclined part forms a plurality of angles between the surface of the inclined part and a radial line, and the angles decrease as the surface extends radially outward. The angle at the radially outward section of the inclined part is approximately 0°, which is less than 45°. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as applied to claim 2 above, and further in view of US 10,655,476 to Halfmann.
In Reference to Claim 3
Bauer teaches:

Bauer fails to teach:
	The second inlet passage comprises a plurality of inlet second inlet passages.
Halfmann teaches:
	A turbine blade (260) comprising a first inlet passage (432) and a plurality of second inlet passages (433, 434, 435) (see column 6, lines 2-12 and Figure 4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by adding additional second inlet passages as taught by Halfmann as both references are directed to cooling systems for turbine blades, and for the purpose of being able to provide additional cooling air to the second passage.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as applied to claim 2 above, and further in view of US 9,022,736 to Lee.
In Reference to Claim 4
Bauer teaches:
	The turbine blade of claim 2 comprising the second inlet passage.
Bauer fails to teach:
	The second inlet passage extends a length greater than a length of the first inlet passage in a lateral direction. 
Lee teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by re-sizing the second inlet passage to have a length greater than a length of the first inlet passage as taught by Lee as both references are directed to cooling systems for turbine blades, and for the purpose of increasing the amount of cooling air able to enter the blade through the second inlet passage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 10,655,476 to Halfmann as applied to claim 3 above, and further in view of US 9,022,736 to Lee.
In Reference to Claim 5
Bauer as modified by Halfmann teaches:
	The turbine blade of claim 3 comprising the plurality of second inlet passages.
Bauer as modified by Halfmann fails to teach:
	The plurality of second inlet passages have different sizes.
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-47A) with a first inlet passage (left instance of 64 in Figure 5), and a plurality of second inlet passages (right 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Halfmann by sizing the plurality of second inlet passages to have different sizes as taught by Lee as both references are directed to cooling systems for turbine blades, and which would yield predictable results. In this case, the predictable result would be a plurality of cooling passages with different sized inlets where more cooling air can enter through the inlets with larger widths.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as applied to claim 2 above, and further in view of case law with additional evidence by US 4,820,122 to Hall et al.
In Reference to Claim 6
Bauer teaches:
	The turbine blade of claim 2, wherein the inclined part of the inlet passage comprising the first inlet passage and the second inlet passage has a width (W) extending in a horizontal direction and a length (L) extending in a vertical direction.
Bauer fails to teach:
	The width (W) is greater than the length (L). 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Bauer teaches the inlet passage which has a width and a length, but not the relative dimensions of either – specifically that the width is greater than the length. The length is based on the curvature of the inclined part, where a smaller radius of curvature results in a smaller length. A larger radius of curvature has a larger length.
The examiner notes US 4,820,122 to Hall shows a blade having a plurality of inlets (46) separated by partition walls, and the first inlet (leftmost inlet) is bounded by an angled partition wall (40) such that the horizontal width appears to be significantly wider than the vertical length (see Figure 2). The angled wall allows the air to be directed at an angle such that any dirt or debris is guided to a radial passage near the trailing edge of the blade (see column 3, lines 39-44). Thus, it is known in the prior art to size an inlet such that the width is greater than the length. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by . 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as applied to claim 1 above, and further in view of US 7,665,965 to Liang.
In Reference to Claim 8
Bauer teaches:
	The turbine blade of claim 1, comprising the inclined part.
Bauer fails to teach:
	A guide rib protrudes outward on the inclined part to allow the cooling air to form vortexes while moving in a flow direction. 
Liang teaches:
	A turbine blade comprising an inlet passage (12) with an a guide rib (22) which protrudes outward is provided on the entire inlet passage to allow the cooling air to form vortexes while moving in a flow direction (see column 2, lines 22-39 and column 3, lines 6-11, and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by adding a guide rib to the inlet passage as taught by Liang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex 
	When adding the guide rib of Liang to the inlet passage of Bauer, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage. 
In Reference to Claim 9#
Bauer as modified by Liang teaches:
	The turbine blade of claim 8, wherein the guide rib is spirally wound along an inner surface of the inclined part (see Figure 2 of Liang). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer as modified by US 7,665,965 to Liang as applied to claim 8 above, and further in view of KR 20180021657 to Lee (US 2020/0300096 to Lee will be referred to herein as an English translation).
In Reference to Claims 10 and 11
Bauer as modified by Liang teaches:
	The turbine blade of claim 8 comprising the guide rib.
Bauer as modified by Liang fails to teach:
	An opening hole that is open toward the cooling passage is formed in the guide rib. 
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a guide rib (130) which has an opening hole (140); and 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Liang by adding an opening hole to the guide rib as taught by Lee as both references are directed to cooling systems with vortex creating devices in turbine blades, and for the purpose of increasing the velocity of the cooling air (paragraph 180 of Lee).
In Reference to Claim 12
Bauer as modified by Liang teaches:
	The turbine blade of claim 8, wherein the guide rib protrudes from the inclined part for a length.
Bauer as modified by Liang fails to teach:
	The length is increased in the flow direction of the cooling air.
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a plurality of guide ribs (130), wherein the lengths (e) of the guide ribs increase in the flow direction of the cooling air (see paragraphs 126-127 and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer as modified by Liang by sizing the guide rib to increase in length in the flow direction as taught by Lee as both references are directed to ribs within cooling passages of turbine .

Claims 13-20, as far as claim 20 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,736,124 to Bauer in view of US 7,665,965 to Liang and in further view of US 4,786,233 to Shizuya.
In Reference to Claim 13
Bauer teaches:
	A turbine blade (10) comprising: 
a cooling passage (2-5) configured to be defined by a partition wall (34) which partitions an internal area (passages 2-5) of the turbine blade, the cooling passage including a first cooling passage (2) and a second cooling passage (3-5); 
an inlet passage (not numbered, radially inner ends of passages 2 and 5, see annotated Figure 1) extending from a root part (16) of the turbine blade toward a platform part (14) of the turbine blade and configured to supply cooling air into the cooling 10passage; and 
an inclined part (not numbered, bellmouth region at opening of inlet passages, see annotated Figure 1 with the rejection of claim 1) configured to be provided inside such that a width thereof is reduced from the root part to the platform part,
wherein the inlet passage comprises a first inlet passage (not numbered, leftmost inlet leading to passage 2 in Figure 1) configured to supply cooling air into the first cooling passage and a second inlet passage (not numbered, middle inlet leading to 
Bauer fails to teach:
	A guide rib is formed on the inclined part to allow the cooling air to form vortexes while moving in a flow direction and a rib is provided on the platform part to guide a flow direction of cooling air that has passed through the inlet passage. 
Liang teaches:
	A turbine blade comprising an inlet passage (12) with an a guide rib (22) which protrudes outward is provided on the entire inlet passage to allow the cooling air to form vortexes while moving in a flow direction (see column 2, lines 22-39 and column 3, lines 6-11, and Figure 2). 
Shizuya teaches:
	A turbine blade comprising a platform part (not numbered, see annotated Figure 1 below), a cooling passage (8, 11, 13, 15), and a rib (20 and 21, 37, or 38) is provided on the platform part to guide a flow direction of cooling air that has passed through an inlet passage (5) (see column 6, line 57 through column 7, line 22, column 10, line 57 through column 11, line 39 and Figures 1, 10, and 11).

    PNG
    media_image3.png
    705
    534
    media_image3.png
    Greyscale

	Regarding the ribs, Shizuya teaches two types of ribs: heat transfer promotion ribs (20) and penetrating members (21, 37, or 38). (21, 37, and 38 are different embodiments of the penetrating members seen in Figures 1, 10, and 11 respectively.) Both types of ribs affect the cooling fluid and therefore can be considered to “guide” the flow in the broadest reasonable interpretation. The ribs are located in the cooling passage inside the blade, and the blade is attached to the platform part, and therefore the ribs are provided on the platform part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Bauer by adding a guide rib to the inlet passage as taught by Liang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex 
it would have been obvious to further modify the turbine blade of Bauer by adding ribs on the platform part as taught by Shizuya for the purpose of increasing the amount of heat transfer and guiding the cooling air (column 10, line 66 through column 11, line 6 of Shizuya).
	When adding the guide rib of Liang to the inlet passage of Bauer, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage.
In Reference to Claim 14#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib (20, 38 of Shizuya) extends, in a linear shape, a predetermined length outward in a radial direction of the turbine blade (see Figure 11 of Shizuya).
In Reference to Claim 15#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib (37 of Shizuya) extends, in a curved shape, a predetermined length outward in a radial direction of the turbine blade (see Figure 10 of Shizuya)
In Reference to Claim 16#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib comprises:

a second rib (21, 37, or 38 of Shizuya) disposed adjacent to the first rib,
wherein the first rib and the second rib have different lengths (see Figures 1, 10, and 11 of Shizuya). 
In Reference to Claim 17#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein the first rib (20 of Shizuya) linearly extends toward the cooling passage, and the second rib (38 of Shizuya) obliquely extends towards the partition wall (see Figure 11 of Shizuya).
In Reference to Claim 18#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein: 
the first inlet passage is formed at one side (left side of partition wall 34 in Figure 1) based on the partition wall in a cross-sectional view of the root part; and 
20a second inlet passage is formed at an other side (right side of partition wall 34 in Figure 1) based on the partition wall,
wherein each of the first inlet passage and the second inlet passage comprises a single inlet passage (see Figure 1 of Bauer).
In Reference to Claim 19
Bauer as modified by Liang and Shizuya teaches:

In Reference to Claim 20#
Bauer as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein the rib comprises a plurality of ribs (20, 21, 37, 38 of Shizuya) respectively disposed at positions facing each other on a first side surface and an opposite, second side surface of the cooling passage (see Figures 1, 2, 10, and 11 of Shizuya). The first rib warps around multiple side walls and the second rib extends between opposite walls, as seen in Figure 2 of Shizuya. The ends of the ribs on opposite walls face each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745